DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of an amendment filed 24 January 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-4, 7-8, and 12-25 are pending.
Claims 1, 7, 8, and 12 are amended.
Claims 5-6 and 9-11 are canceled.
Claims 17-25 are new.
Specification and Drawings:
Amendments to the specification have been submitted. 
Amendments to the drawings have not been submitted. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
In claim 23, line 10, “disposed” has been replaced with –spaced--. 
Authorization for this examiner’s amendment was given in an interview with Mr. Justin Ripley on March 11, 2022.
 
EXPLANATION FOR EXAMINER’S AMENDMENT
Claim 23 has been amended to avoid the prior art.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a first impedance sensor including a first electrode, the first electrode being supported by the anvil assembly, and a second impedance sensor including a second electrode, the second electrode being supported by the anvil assembly and disposed entirely distal of the plurality of staple forming pockets, wherein the first and second electrodes operate in combination to measure the impedance of tissue in contact with the anvil assembly”.  
The closest prior art to by Yates (US Patent No. 5,558,671) discloses a surgical stapling device comprising a handle assembly; and a jaw assembly electrically coupled to the handle assembly, the jaw assembly including an anvil assembly defining staple forming pockets, a cartridge assembly, a first impedance sensor including a first electrode (anvil 18 is an electrode, fig. 5, col. 6, lines 15-32, col. 12, lines 12-32) supported by the anvil assembly, and a second impedance sensor including a second electrode 39 (fig. 5, col. 12, lines 12-32), the second electrode being supported by the anvil assembly 
The difference between the Yates reference and the claimed subject matter is that Yates does not disclose “a first impedance sensor including a first electrode, the first electrode being supported by the anvil assembly, and a second impedance sensor including a second electrode, the second electrode being supported by the anvil assembly and disposed entirely distal of the plurality of staple forming pockets, wherein the first and second electrodes operate in combination to measure the impedance of tissue in contact with the anvil assembly”.  The difference between the claimed subject matter and the Yates reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Yates structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Yates structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
With respect to claims 2-4, 7-8, and 20-22, these claims depend from claim 1 and are likewise allowable.
Regarding independent claim 12: the subject matter of claim 12 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 12 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“the anvil plate forms a first electrode of a first impedance sensor, a cartridge assembly, the anvil assembly and the cartridge assembly being pivotal relative to each other between open and clamped positions, a second impedance sensor including a second electrode, the second electrode being and spaced distal of the plurality of staple forming pockets, wherein the first and second electrodes operate in combination to measure the impedance of tissue between the anvil assembly and the cartridge assembly”.  
The closest prior art to by Yates (US Patent No. 5,558,671) discloses a surgical stapling device comprising a handle assembly; and a jaw assembly electrically coupled to the handle assembly, the jaw assembly including an anvil assembly including an anvil plate that defines staple forming pockets, the anvil plate forming a first electrode of a first impedance sensor (anvil 18 is an electrode, fig. 5, col. 6, lines 15-32, col. 12, lines 12-32), a cartridge assembly, and a second impedance sensor including a second electrode 39 (fig. 5, col. 12, lines 12-32), the second electrode being supported by the anvil assembly (fig. 5, col. 12, lines 12-32), wherein the first and second electrodes operate in combination to measure the impedance of tissue between the anvil assembly and the cartridge assembly. 
The difference between the Yates reference and the claimed subject matter is that Yates does not disclose “the anvil plate forms a first electrode of a first impedance sensor, a cartridge assembly, the anvil assembly and the cartridge assembly being pivotal relative to each other between open and clamped positions, a second impedance sensor including a second electrode, the second electrode being supported by the anvil assembly and spaced distal of the plurality of staple forming pockets, wherein the first and second electrodes operate in combination to measure the impedance of tissue between the anvil assembly and the cartridge assembly”.  The difference between the claimed subject matter and the Yates reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Yates structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Yates structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which 
With respect to claims 13-19, these claims depend from claim 12 and are likewise allowable.
Regarding independent claim 23: the subject matter of claim 23 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 23 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a first impedance sensor including a first electrode, the first electrode being supported by the anvil assembly, and a second impedance sensor including a second electrode, the second electrode being supported by the anvil assembly and spaced distal of the plurality of staple forming pockets, wherein the first and second electrodes operate in combination to measure the impedance of tissue in contact with the anvil assembly.”
The closest prior art to by Yates (US Patent No. 5,558,671) discloses an end effector for a surgical stapling device, the end effector comprising a proximal portion configured for electrical coupling to a handle assembly; a distal portion including a jaw assembly, an anvil assembly defining staple forming pockets, a cartridge assembly, a first impedance sensor including a first electrode (anvil 18 is an electrode, fig. 5, col. 6, lines 15-32, col. 12, lines 12-32) supported by the anvil assembly, and a second impedance sensor including a second electrode 39 (fig. 5, col. 12, lines 12-32), the second electrode being supported by the anvil assembly (fig. 5, col. 12, lines 12-32), wherein the first and second electrodes operate in combination to measure the impedance of tissue between the anvil assembly and the cartridge assembly. 
The difference between the Yates reference and the claimed subject matter is that Yates does not disclose “a first impedance sensor including a first electrode, the first electrode being supported by the anvil assembly, and a second impedance sensor including a second electrode, the second electrode spaced distal of the plurality of staple forming5Ser. No. 17/076,889Response to Non-Final Office Action pockets, wherein the first and second electrodes operate in combination to measure the impedance of tissue in contact with the anvil assembly.”  The difference between the claimed subject matter and the Yates reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Yates structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Yates structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
With respect to claims 24-25, these claims depend from claim 23 and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 March 2022